Citation Nr: 1043797	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-01 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a right 
thigh contusion.

2.  Entitlement to service connection for a pelvic disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to an initial compensable rating for right knee 
disability for the period prior to April 20, 2009, and to a 
rating in excess of 10 percent beginning on that date.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from September 2004 to November 
2006.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in May 2007 and April 2010 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  The May 2007 rating decision, in 
pertinent part, granted service connection for sprain of the 
medial collateral ligament of the right knee, and assigned a 
noncompensable rating, effective December 1, 2006, and denied 
service connection for residuals of a right thigh contusion, a 
pelvic condition and a low back condition.  The April 2010 rating 
decision, in pertinent part, denied service connection for sleep 
apnea.

Thereafter, in a July 2010 rating decision, the RO increased the 
rating for the service-connected right knee disability to 10 
percent, effective April 20, 2009. 

The issue of entitlement to an increased rating for 
residual scars of the right thigh, status post Humvee 
accident has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a low back 
disability and entitlement to service connection for sleep apnea 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  




FINDINGS OF FACT

1.  The competent evidence of record does not establish that the 
Veteran has a disability related to residuals of right thigh 
contusion apart from the scars for which service connection has 
already been granted.

2.  The competent evidence of record does not establish that the 
Veteran has a pelvic disability.

3.  For the period prior to April 20, 2009, the Veteran's right 
knee disability was manifested by flexion to no less than 60 
degrees; extension was full, there was no instability, 
subluxation, dislocated semilunar cartilage, ankylosis, or 
impairment of the tibia and fibula.

4.  For the period beginning on April 20, 2009, the Veteran's 
right knee disability was manifested by flexion to no less than 
45 degrees; extension was full, there was no instability, 
subluxation, dislocated semilunar cartilage, ankylosis, or 
impairment of the tibia and fibula.


CONCLUSION OF LAW

1.  Residuals of a right thigh contusion were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2010).

2.  A pelvic disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3.  The criteria for an initial compensable rating for right knee 
disability prior to April 20, 2009, and to a rating in excess of 
10 percent beginning on that date have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-5261 
(2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in January 2007 and 
September 2007, the RO provided notice to the Veteran regarding 
what information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the Veteran and the types of evidence that will be 
obtained by VA.  Additionally, the January 2007 notice letter 
informed the Veteran as to disability ratings and effective 
dates.  As the Dingess notice came prior to the initial 
adjudication of the claims, the duty to notify has been met.

However, with respect to the increased rating claim, the Veteran 
is challenging the initial disability rating assigned following 
the grant of service connection for right knee disability.  
Service connection was awarded in the May 2007 rating decision.  
In Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), the 
Court held that in cases in which service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because the notice that was provided before service 
connection for right knee disability was granted was legally 
sufficient, VA's duty to notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records and VA examination 
reports.  Although the Veteran is in receipt of disability 
benefits from the Social Security Administration (SSA), the 
record reflects that despite diligent efforts to obtain the 
decision and records associated with the decision, they were 
determined to be unavailable.  Specifically, a February 2009 
memorandum is of record, which notes that a request was sent to 
SSA in July 2008, and in response (also in July 2008), SSA stated 
that they were unable to locate the medical records.  The Veteran 
was notified of their unavailability by letter dated on November 
2008, but no response was received.  Also of record and 
considered in connection with the appeal are various written 
statements submitted by the Veteran and his representative.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Governing Laws and Regulations for Service Connection Claims

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for an injury, the Court 
generally requires a veteran to show (1) medical evidence of a 
current disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical evidence 
of a nexus between the claimed in-service injury and the present 
disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  To establish continuity of symptomatology, 
the Veterans Court requires a veteran to show "(1) that a 
condition was 'noted' during service, (2) evidence of postservice 
continuity of the same symptomatology, and (3) medical or lay 
evidence of a nexus between the present disability and the 
postservice symptomatology."  Barr, 21 Vet. App. at 307.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional. 

Moreover, where a veteran served continuously for ninety days or 
more during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree of 
10 percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.





Laws and Regulations Pertaining to Initial Disability Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms meeting 
the criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can be 
assigned for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim for an original or an 
increased rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as to 
the degree of disability will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

Since the present appeal arises from an initial rating decision, 
which established service connection and assigned the initial 
disability rating, it is not the present level of disability 
which is of primary importance; the entire period is to be 
considered to ensure that consideration is given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  See Fenderson, supra.

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional abilities.  
38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45.

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate each claim and what the evidence in the 
claims file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  Service Connection for Residuals of Right Thigh 
Contusion

The Veteran contends that he is entitled to service connection 
for residuals of a right thigh contusion because it is the result 
of an in-service vehicle accident.  Specifically, the Veteran was 
involved in a vehicle roll over in Iraq, and as a result he 
suffered a right thigh contusion.

The service treatment records reflect that in September 2005 the 
Veteran was in a Humvee which rolled over.  He suffered, among 
other injuries, a right thigh contusion.  He went to physical 
therapy but had ongoing right lower extremity weakness, pain, and 
balance and dynamic control deficits.  He was put on limited duty 
from June 9, 2006 to (projected date) December 9, 2006 for the 
right thigh contusion.  An August 2006 report of medical 
assessment notes that the Veteran indicated that he had a current 
thigh contusion due to injury in Iraq which currently limited his 
ability to work in his primary military specialty or required 
geographic or assignment limitation.  An examination dated in 
September 2006 notes that the Veteran's lower extremities were 
normal.  No residuals from the thigh contusion were noted, apart 
from scars.  He is service-connected for residual scars of the 
left wrist, right thigh, and right elbow, as well as a stable 
scar of the right corner of lower lip.

The report of a February 2007 VA examination notes that the 
Veteran complained that he cannot play basketball "for a long 
period of time" because if he does, his body will "start 
aching."  He takes no medication.  The examiner stated that 
there was no inflammatory arthritis and the Veteran does not have 
problems with daily activities.  Examination of the right tibia 
revealed no abnormalities, no swelling, and no tenderness.  
Examination of the hips revealed full range of motion in both 
hips.  All motion was nonpainful and repetitive motion did not 
change anything.  The examiner stated that during a flare-up, the 
Veteran could have further limitations in range of motion and 
amount of pain in functional capacity, but it could not be 
quantified in degrees without resorting to mere speculation.  X-
rays of the right knee, right tibia, and anterior and posterior 
pelvis were normal.  Another February 2007 VA examination notes 
that the Veteran had a four and one half inch hyperpigmented 
hypertrophic scar on the right anterior thigh.  The scar was well 
healed, stable, and did not adhere to the underlying tissue.  The 
scar is not tender or painful, and it does not result in any 
limitation of motion or any joint involvement.  The Board notes 
that service connection for this scar is in effect.  

After review of the evidence of record, the Board finds that 
service connection is not warranted for residuals of a right 
thigh contusion.

Although the service treatment records do reflect that the 
Veteran suffered a contusion to his right thigh in service, there 
is no evidence that he currently has any residuals of this 
contusion apart from the separately service-connected scars.  In 
this regard, the Veteran's service treatment records show that 
there were no findings related to the thigh contusion during 
service separation, nor were there any complaints at that time.  
Moreover, the VA examination done in September 2007 fails to show 
any residuals from the thigh contusion as well.  The examiner 
noted that X-ray studies were normal, range of motion was normal, 
and examination was normal.  The only abnormal finding with 
respect to the right thigh was the four and one half inch scar, 
which the Board has repeatedly noted, is already service 
connected.  The Board also notes that there is no evidence in the 
VA treatment records of any current complaints or findings with 
respect to the Veteran's right thigh.

In sum, there is no finding of any actual residuals of the right 
thigh contusion during the period of the claim.  The Board notes 
that, in the absence of proof of a current disability, there can 
be no valid claim for service connection.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (indicating service connection presupposes a current 
diagnosis of the condition claimed).  The requirement that a 
current disability be present is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim...even though the 
disability resolves prior to the Secretary's adjudication of the 
claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, 
none of the medical evidence reflects a diagnosis of any current 
residuals of the right thigh contusion.  

The Federal Circuit has held that the lack of contemporaneous 
medical records does not, in and of itself, render lay testimony 
not credible.  Buchanan v. Nicholson, 451 F.3d. 1331, 1336 (Fed. 
Cir. 2006).  As a finder of fact, though, the Board may weigh the 
absence of contemporaneous records when assessing the credibility 
of the lay evidence.  Here, the Veteran is competent to describe 
the any right thigh pain he has been experiencing.  However, he 
is not competent to provide a diagnosis regarding his right 
thigh.  The medical evidence of record establishes that the 
Veteran's right thigh is normal, except for the scars, which are 
separately service connected.  He has never been diagnosed with 
any current residuals of his right thigh contusion.  In his VA 
Form 9, the Veteran claimed that he has adhesion build up on his 
thigh which causes pain.  The Board notes that pain alone without 
an underlying disorder is not a disability for which service 
connection may be granted.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  However, as indicated previously, 
the Veteran's scars are separately service connected, and an 
increased rating claim for his right thigh scar is being referred 
to the RO for proper development in this regard.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board 
is sympathetic to the Veteran's claims, and he is certainly 
competent to describe his pain, any contentions by the Veteran 
that he has any current right thigh disorder that is 
etiologically related to active service are not competent.  There 
is no indication that he possesses the requisite medical 
knowledge or education to render a probative opinion involving 
medical diagnosis or medical causation.  See Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

The Veteran does not contend, and the file does not show, that 
the February 2007 VA examination was inadequate.  Rather, the 
Board finds that the VA examination is adequate because, as shown 
below, it was based upon consideration of the Veteran's prior 
medical history, his assertions and current complaints, and 
because it describes the Veteran's relevant complaints and in 
detail sufficient to allow the Board to make a fully informed 
determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (internal 
quotations omitted).  The Board accordingly finds that remand for 
a new examination is not required at this point.  See 38 C.F.R. § 
3.159(c)(4).

As such, service connection for residuals of a right thigh 
contusion is not warranted.
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.

	II.  Service Connection for a Pelvic Disability 

The Veteran claims that service connection is warranted for a 
pelvic disorder because it was incurred during service.  He 
stated that he has chronic pain in his pelvis, especially during 
cold and damp weather.  He claims that this disability is the 
result of injuries sustained during active service.

A review of the service treatment records fails to show any 
complaints or findings regarding the Veteran's pelvis.  None of 
the service treatment records notes that the Veteran complained 
of any such problems.  Examination was normal and no chronic 
disability of the pelvis or back is found during service.

The post-service medical evidence also fails to diagnose any 
pelvis disability.  Pursuant to his claims, the Veteran underwent 
multiple VA examinations in February 2007.  The reports of these 
examinations fail to show any diagnosis of a pelvic disability.  
Importantly, X-ray studies of the posterior and anterior pelvis 
were normal, range of motion of both hips was normal and 
painless, and the examiner diagnosed no pelvic disability.  

In sum, there is no finding of any actual pelvic condition during 
the period of the claim.  The Board notes that, in the absence of 
proof of a current disability, there can be no valid claim for 
service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
service connection presupposes a current diagnosis of the 
condition claimed).  The requirement that a current disability be 
present is satisfied "when a claimant has a disability at the 
time a claim for VA disability compensation is filed or during 
the pendency of that claim...even though the disability resolves 
prior to the Secretary's adjudication of the claim."  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  Here, none of the medical 
evidence reflects a diagnosis of any pelvic disorder.  

Although the Veteran's statement (his notice of disagreement) 
that he feels pain in his pelvis is credible, the Board notes 
that pain alone without an underlying disorder is not a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Thus, the post-service medical evidence does not establish the 
presence of chronic disability of the Veteran's pelvis.  
Therefore, service connection is not warranted for a pelvic 
disability on any basis. 

The Federal Circuit has held that the lack of contemporaneous 
medical records does not, in and of itself, render lay testimony 
not credible.  Buchanan v. Nicholson, 451 F.3d. 1331, 1336 (Fed. 
Cir. 2006).  As a finder of fact, though, the Board may weigh the 
absence of contemporaneous records when assessing the credibility 
of the lay evidence.  Here, the Veteran is competent to describe 
the hip pain he has been experiencing.  However, no pelvic 
problems were noted in service, there is no evidence that the 
Veteran has had pelvic problems continuously since service, and 
there is no current diagnosis of any pelvic disability.  
Moreover, the Veteran is not competent to render a diagnosis 
regarding his hip(s), nor is he competent to provide an 
etiological relationship between his hip pain and his military 
service.  The medical evidence of record establishes that the 
Veteran's pelvis is normal, by X-ray.  He has never been 
diagnosed with any disability of the pelvis.  As mentioned above, 
pain alone without an underlying disability is not a disability 
for which service connection may be granted.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board 
is sympathetic to the Veteran's claims, and he is certainly 
competent to describe his hip pain, any contentions by the 
Veteran that he has any current pelvic disorder that is 
etiologically related to active service are not competent.  There 
is no indication that he possesses the requisite medical 
knowledge or education to render a probative opinion involving 
medical diagnosis or medical causation.  See Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

The Veteran does not contend, and the file does not show, that 
the February 2007 VA examination was inadequate.  Rather, the 
Board finds that the VA examination is adequate because, as shown 
below, it was based upon consideration of the Veteran's prior 
medical history, his assertions and current complaints, and 
because it describes the pelvic complaints and findings (to 
include of X-ray studies) in detail sufficient to allow the Board 
to make a fully informed determination.  Barr v. Nicholson, 21 
Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 
407 (1994) (internal quotations omitted).  The Board accordingly 
finds that remand for a new examination is not required at this 
point.  See 38 C.F.R. § 3.159(c)(4).

In summary, service connection for a pelvic disability is denied.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.

	III.  Increased Rating for Right Knee Disability

The Veteran contends that he is entitled to a higher initial 
rating for his service-connected right knee disability.  For the 
period prior to April 20, 2009, the right knee disability is 
rated as noncompensably disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260, limitation of flexion of the leg.  
Beginning on April 20, 2009, the right knee disability is rated 
as 10 percent disabling under the same code.

Limitation of flexion of a leg warrants a noncompensable 
disability rating if flexion is limited to 60 degrees; a 10 
percent disability rating if flexion limited to 45 degrees; a 20 
percent disability rating if flexion is limited to 30 degrees; 
and a 30 percent disability rating if flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
disability rating if extension is limited to 5 degrees; a 10 
percent disability rating if extension is limited to 10 degrees; 
a 20 percent disability rating if extension is limited to 15 
degrees; a 30 percent disability rating if extension is limited 
to 20 degrees; a 40 percent disability rating if extension is 
limited to 30 degrees; and a 50 percent disability rating if 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Diagnostic Code 5257 provides for assignment of a 10 percent 
disability rating when there is slight recurrent subluxation or 
lateral instability, a 20 percent disability rating when there is 
moderate recurrent subluxation or lateral instability, or a 30 
percent disability rating for severe knee impairment with 
recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

Dislocated semilunar cartilage with frequent episodes of locking, 
pain, and effusion into the joint warrants a 20 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Precedent opinions of the VA's General Counsel have held that 
dual ratings may be given for a knee disorder, with one rating 
for instability (Diagnostic Code 5257) and one rating for 
arthritis with limitation of motion (Diagnostic Codes 5003 and 
5010).  VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); VAOPGCPREC 
23-97, 62 Fed. Reg. 63604 (1997).  Another such opinion held that 
separate ratings under Diagnostic Code 5260 (leg, limitation of 
flexion) and Diagnostic Code 5261 (leg, limitation of extension) 
may be assigned for disability of the same joint.  VAOPGCPREC 9-
2004, 69 Fed. Reg. 59990 (2004).

The Veteran injured his right knee during service when the Humvee 
he was riding in rolled over.  He was diagnosed with right knee 
sprain and right thigh contusion.  He underwent physical therapy.  
Ultimately in August 2006, a Medical Board concluded that the 
Veteran should be considered for a Physical Evaluation Board 
because he was unable to run, jump, climb, squat, do physical 
training, sports, martial arts, rifle range, work parties, 
standing watch, formations, or deployments.  

A February 2007 VA examination report notes that the Veteran 
wears a knee brace when he plays sports.  Examination of the 
right knee revealed no ligamentous instability.  There was no 
joint line tenderness or subpatellar crepitus.  Extension was to 
zero degrees and flexion was to 138 degrees.  Motion was not 
painful.  Repetitive motion did not change anything.  X-ray 
studies of the right knee were normal.  The examiner stated that 
during a flare-up, the Veteran could have further limitations in 
range of motion and amount of pain in functional capacity, but it 
could not be quantified in degrees without resorting to mere 
speculation.  

The April 20, 2009 VA examination report notes that the Veteran 
complained of right knee pain when going up stairs.  He also has 
pain if he attempts to play basketball for long periods of time.  
Prolonged standing or walking also leads to pain.  He is more 
symptomatic during cold weather.  The Veteran did not report 
swelling or flare-ups.  He is employed as a sales associate at 
Wal-Mart, and he is able to complete his duties.  He is 
independent in activities of daily living and is not using any 
assistive devices.  He walks with a normal gait.

Examination revealed no swelling or deformity of the knee or leg.  
Extension was to zero degrees and flexion was to 125 degrees.  
There was no pain on motion and no additional limitation of 
motion after repetitive motion.  No swelling was noted.  There 
was tenderness over the medial aspect of the proximal tibial 
region.  There was no ligamentous laxity.  For comparative 
purposes, similar range of motion was found on the left knee.  X-
ray studies revealed mild narrowing of the medial cartilage space 
and slight flattening of central portion of the medial femoral 
condyles were evidence.  The impression was service-connected 
medial collateral ligament sprain of the right knee.  The 
examiner stated that there would be no additional limitation of 
motion after three repetitive motions, and there is no impairment 
with regard to activities of daily living and employment.

A December 2009 VA clarification report regarding the April 2009 
VA examination was obtained.  That report noted that the X-rays 
from the February 2007 and April 2009 VA examination reports were 
both within normal limits.  The examiner opined that the 
Veteran's right knee range of motion from zero to 125 degrees, 
which was also present on the left side, represented normal range 
of motion for the Veteran.

Based upon the evidence of record, the Veteran's right knee 
disability is appropriately rated as noncompensable prior to 
April 20, 2009, and as 10 percent beginning on that date.  For 
the period prior to April 20, 2009, the evidence reflects that 
the right knee displayed full extension, no instability, and 
painless flexion to 138 degrees, which is nearly full flexion.  
X-ray studies were normal.  The examiner did not find any 
additional limitation of flexion based upon repetitive motion due 
to pain, fatigue, weakness, incoordination, or lack of 
coordination which would limit flexion to 45 degrees or less, or 
which would limit extension to 10 degrees or more.  As such, a 
higher or separate rating under another diagnostic code for this 
time period is not warranted.

For the period beginning on April 20, 2009, the Veteran's right 
knee flexion decreased to 125 degrees.  At the April 2009 VA 
examination, however, there was still no instability.  X-ray 
studies showed mild narrowing of the medial cartilage space and 
slight flattening of central portion of the medial femoral 
condyles was evidenced.  In a December 2009 clarifying report, 
this change was noted to still be within normal limits.  There is 
no evidence that there was any additional limitation of motion on 
repetitive use due to pain, fatigue, weakness, incoordination, or 
lack of endurance which would cause flexion to be limited to 30 
degrees or less or extension to be any less than full.  
Therefore, a higher rating or a separate rating for this time 
period is also not warranted.

In reaching these conclusions, the Board has applied the benefit-
of-the-doubt doctrine.  38 U.S.C.A. 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The Veteran has not required frequent 
hospitalization for his right knee disability and the 
manifestations of such are consistent with the assigned schedular 
evaluations.  In sum, there is no indication that the average 
industrial impairment from the disability would be in excess of 
that contemplated by the evaluations assigned for the disability.  
Notably, the VA treatment records do not show any treatment for 
his right knee, and the Veteran denied receiving any such 
treatment.  He is able to work without interference from the 
knee, and he plays basketball for recreation with the use of a 
knee brace.  Therefore, referral of this case for extra-schedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Service connection for residuals of a right thigh contusion is 
denied.

Service connection for a pelvic disability is denied.

An initial compensable rating for right knee disability for the 
period prior to April 20, 2009, and to a rating in excess of 10 
percent beginning on that date, is denied.


REMAND

The Veteran contends that service connection is warranted for a 
low back disability because it was incurred during service, as a 
result of in-service injuries.  The Board notes that the service 
treatment records do not indicate that the Veteran complained of 
or was diagnosed with any back problems.  Notably, the service 
separation examination notes normal findings with respect to the 
Veteran's spine, and the report of medical history documents the 
Veteran's denial of recurrent back pain or any back problem.

However, a July 2008 VA treatment record notes that the Veteran 
complained of back pain.  He stated that he injured his low back 
in 2006 and was treated with physical therapy for several months, 
which provided some relief.  He has no treatment now except for 
taking over-the-counter medications.  He wears a back brace when 
working.  He works 24 hours a week at Wal-Mart as a sales 
associate in the sales department.  His back pain occasionally 
interferes with his ability to lift objects weighing over 40 
pounds.  X-ray studies of the lumbosacral spine were normal.  
Examination of the back showed no paraspinal tenderness or 
tightness.  The back was mildly tender to percussion of the lower 
lumbar midline.  There was full non-painful truncal range of 
motion, and lower extremities were normal in terms of muscle 
bulk, tone, sensation, and strength.  The diagnosis was recurrent 
lower lumbar ligamentous strain.  

The Board notes that the Veteran underwent several VA 
examinations in February 2007, one of which was an orthopedic 
examination which was noted in another February 2007 VA general 
medical examination report to have addressed the spine.  However, 
the February 2007 orthopedic examination report does not address 
the Veteran's spine in any way.  As the Veteran has a current 
diagnosis of a back disability, and because he was involved in a 
serious vehicle accident during service, in which he was 
seriously injured, the Board finds that he should be afforded a 
new VA examination in order to determine the nature and etiology 
of any currently present back disability.

With respect to the service connection claim for sleep apnea, the 
Board notes that in an April 2010 rating decision, the RO, in 
pertinent part, denied entitlement to service connection for 
sleep apnea.  In a statement received by VA on April 30, 2010, 
the Veteran filed a timely notice of disagreement with respect to 
the denial of service connection for sleep apnea.  To date, the 
RO has not issued a statement of the case on this issue.   

Accordingly, the Board is required to remand this issue to the RO 
for the issuance of a statement of the case.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  After the RO has issued the 
statement of the case, the claim should be returned to the Board 
only if the Veteran perfects the appeal in a timely manner.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all VA medical records 
dating from August 2009 to the present 
regarding treatment for the Veteran's back 
disability, and associate them with the 
claims file.

2.  Schedule the Veteran for a VA 
orthopedic/neurologic examination in order to 
determine the nature and etiology of any 
currently present back disability.  The claims 
folder must be made available for review for 
the examination and the examination report 
must state whether such review was 
accomplished.

All indicated studies and tests should be 
accomplished, and all clinical findings should 
be reported in detail.  

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide an 
opinion with respect to each currently present 
back disability as to whether it is at least 
as likely as not (ie., a 50 percent or better 
probability) that the disability is 
etiologically related to service (had its 
onset during service or within one year of 
discharge therefrom, or is otherwise 
etiologically related to service, to include 
the September 2005 Humvee rollover accident 
the Veteran was involved in).  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  Issue a statement of the case on the issue 
of entitlement to service connection for sleep 
apnea.  The Veteran should be apprised of his 
right to submit a substantive appeal and to 
have his claim reviewed by the Board.  The 
Veteran should be allowed the requisite period 
of time for a response.  If, and only if, the 
Veteran files a substantive appeal on this 
issue, then it should be returned to the Board 
for appellate action.

4.  Then, after any other indicated 
development is completed, readjudicate the 
Veteran's claim for entitlement to service 
connection for a low back disability.  If the 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the case 
and provided an appropriate opportunity to 
respond before returning the case to the Board 
for further appellate action.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


